


SEPARATION AGREEMENT


This Agreement and General Release (the "Agreement") is made and entered into
this 29 day of June, 2011, by and between Digitiliti. Inc., a Delaware
corporation, with its principal office at 266 East Seventh Street, St. Paul, MN
55101 ("Company") and Ehssan Taghizadeh ("Employee") collectively referred to as
the "Parties".


RECITALS


WHEREAS, Employee was employed by Company as President and Chief Executive
Officer pursuant to that agreement dated September 30,2010 ("Employment
Agreement"); and


WHEREAS, Employee's employment relationship with Company has terminated; and


WHEREAS, under the terms of the Employment Agreement and in recognition that
Company and Employee desire to compromise and settle any and all claims Employee
may have or claims to have against Company, Company will make a payment of money
in consideration of the execution of a release on the terms and conditions
provided herein; and,


WHEREAS, Employee desires receiving such payments and therefore agrees the
receipt of such consideration
represents the full and complete satisfaction under the Employment Agreement
including the satisfaction of any
and all claims or liabilities Employee may have or claim to have.


NOW, THEREFORE, in consideration of the foregoing, and for other consideration
described below, the receipt and sufficiency of which is hereby acknowledged, it
is agreed as follows:


1.Effective Termination Date. Employee's employment with Company has terminated
June __, 2011 and, as of that date, Employee is no longer authorized to act on
Company's behalf in the capacity of an officer or employee of Company, and,
accordingly, Employee may act only in a manner consistent with the terms herein.


2.
Compensation for Past Services/Expenses. Company agrees to pay Employee
compensation for the following:



(i)regular hours worked through the termination date;
(ii)accrued, unused Vacation in the amount of $7,115.38.


In addition, during the five (5) business days following the termination date,
Employee may present receipts in accordance with Company's expense reimbursement
policy for any expenses Employee has incurred prior to June 30, 2011.


3.Non-disparagement. Parties agree not to disparage or defame the other Party or
any of Company's officers. agents, directors, representatives and employees in
any respect or make any comments concerning the employment relationship, except
as agreed herein. Moreover, unless agreed to by both Parties, Parties agree not
to make any further statements concerning Employee's relationship with Company
either in the employment or personal context with exception of necessary public
filings with the SEC.


4.Reaffirmation of Covenant Not to Comoete. Employee hereby reaffirms his
promises of confidentiality, non-competition and non-soliCitation contained in
Sections 3.4. and 3.5 of the Employment Agreement.


5.Payments. Company hereby agrees to pay Employee cash and non-cash payments as
follows and as set out on Exhibit B - Total Payments and Payment Terms:
a)
Total cash payments as set forth on Exhibit B as due under the Employment
Agreement for severance payments, earned and unused vacation as well as
reimbursable expenses;

b)
Common stock of Company in the amount of 597,129 shares as agreed to by both
parties for five months of Employee's unpaid net salary, aU applicable federal
and state taxes have already been paid in full by Company; and,

c)
Five-year stock warrants in the amount of 200,000 and valued at $.06 per share
as consideration for entering into this Agreement, including but not limited to
the release of all daims in Section 6 and covenant not to sue in Section 7.



Any cash payments under this section shall be subject to all applicable
deductions for federal and state income tax withholding and employment taxes.


Payments shall continue to be subject to the surviving sections of the
Employment Agreement per section 9, below.


Except for sales of the Company's securities under that Junior Secured
Convertible Promissory Note and Warrant Purchase Agreement made as of June _,
2011 ("Purchase Agreement"), in the event of a third party investment into
Company of a minimum of ten percent (10%) of Company's value, or the equivalent
shares of stock, which value will be as used in the transaction and agreed to by
Company and the third party, the payments set out in this Agreement will be
accelerated and paid out to Employee in a lump sum on the date of closing of the
investment transaction and/or receipt of monies due and owing

Digitiliti Confidential - Separation Agreement

--------------------------------------------------------------------------------




Company into Company's designated account or control.


6.    Release and Discharge of All Claims. In consideration of the payment to be
made under Section 5, Employee hereby agrees and does hereby permanently and
irrevocably remise, release and forever discharge Company and its respective
directors, officers, advisory board members, consultants, agents,
representatives, employees, shareholders, attorneys and assigns (hereinafter
collectively referred to as the "Released Parties"). all of whom are third party
beneficiaries hereof, from all manner of actions and causes of action, suits,
debts, claims and demands whatsoever, in law or in equity, known or unknown,
which Employee may have or may claim to have from the beginning of time up to
and including the effective date of termination
against any of the Released Parties, arising out of Employee's employment with
Company or termination therefrom, or in any other manner concerning any
relationship Employee may have had with all or any of the Released Parties.
Without
limiting the foregoing, Employee expressly agrees to refrain forever from
instituting any action or making any demand or claim of any kind for any
compensation, bonus, wages, unpaid commiSSions, vacation, other payments or
rights; discrimination,
harassment, or retaliation; or any alleged violation of the Minnesota Human
Rights Act; Title VII of the Civil Rights Act of 1964, as amended, 42, U.S.C. §
2000e et seq., any other federal, state, or local civil rights laws; the AGE
DISCRIMINATION IN EMPLOYMENT ACT, 29 U.S.C. § 621 et seq., the Americans with
Disabilities Act, 42 U.S.C. § 12101 et seq., the Americans with Disabilities Act
Amendments Act; the Family and Medical Leave Act. 29 U.S.C. § 2601 e/ seq.;
Section 4980B of Internal
Revenue Code of 1986 (COBRA); the Fair Labor Standards Act; the Worker
Adjustment and Retraining Notification Act; the Minnesota Whistleblower Act;
claims for alleged breach of fiduciary duty under Section 409 of the Employee
Retirement Income Security Act alleging the impairment in value of Employee's
accounts, if any; claims for breach of contract, fraud, or misrepresentation;
defamation; intentional or negligent infliction of emotional distress; breach of
covenant of good faith and fair dealing; promissory estoppel; negligence;
wrongful separation of employment; and any other claims for wrongful employment
practices.


Nothing contained herein shall be construed to prohibit Employee from filing a
charge with the Equal Employment Opportunity Commission ("EEOC") or any state or
local agency, but Employee's release contained in this Section 6 includes a
release of Employee's right to file a court action or seek individual remedies
of damage in any EEOC-filed court action or any other proceeding, including, but
not limited to, any administrative proceeding. Employee's release of these
rights shall apply with full force and effect to any proceedings arising from or
relating to any administrative charge.


7.     Covenant Not To Sue. Employee agrees and covenants that neither Employee
nor anyone claiming on behalf of or through Employee will claim, charge, sue or
cause to permit any third party to claim, charge or sue any of the Released
Parties for any claims released in this Agreement.


8.     Entire Agreement. This Agreement contains the entire agreement between
the Employee and the Company and supersedes and cancels any and all other prior
agreements, whether oral or in writing, between the Company and Employee with
respect to the matters referred to herein. Notwithstanding any language in this
Agreement to the contrary, Sections 3.4., 3.5., 3.6., and 3.7. of the Employment
Agreement are not cancelled, terminated, or superseded in any respect.


9.     General Cooperation. For the duration of any payments hereunder or, in
any event, for no more than three months from the Effective Date of this
Agreement, Employee agrees to be available to answer questions and attend
meetings by telephone or in person as reasonably requested by Company and as
agreed to by Employee as it relates to Company's business as well as Employee's
former duties and responsibilities. Company will not unreasonably request
assistance and Employee will not unreasonably deny providing such assistance to
Company. Company acknowledges Employee may initiate meeting requests as well.
Both Company and Employee agree to use good faith and best efforts in requesting
and responding to meeting requests as well as accommodating the other. If
Employee engages in other business activities, including full time employment,
both Parties will cooperate to schedule meetings in a manner that least
interferes with the performance of either Party's business activities.
Accordingly, the requesting Party shall provide the other Party no less than
twenty-four (24) hours notice of a meeting. In the event the meeting requested
is in person and the other Party is unavailable to meet in person, the
non-requesting Party will either be available by telephone or offer at least two
dates within the following five (5) business days when it will be available.


10.    Indemnification. Company acknowledges it has maintained Directors and
Officers Insurance (D&O) Coverage throughout the period of employment of
Employee. Furthermore, pursuant to its corporate bylaws, Article VIII -
Indemnification of Directors and Officers, Company agrees to indemnify Employee,
to the maximum extent permitted by law, against any and all liabilities, costs,
expenses, amounts paid in settlement and damages incurred by Employee as a
result of any lawsuit, judicial, administrative or investigative proceeding
(Criminal or civil, including an action by or in the right of the Company) in
which
Employee at any time is sued or made a party, or is threatened to be made a
party, as a result of Employee's service as an officer or member of the Board of
Directors of the Company (or Employee's providing services at the request of the
Company as
a director, Officer, agent or employee of another corporation or other entity).


11.    Miscellaneous. Employee represents that in executing this Agreement
Employee is not relying and has not relied on any representations or statements
not set forth in this Agreement. Employee acknowledges that he/she has been
advised and has been given the opportunity to seek legal advice concerning this
Agreement prior to entering into this Agreement This Agreement, together with
the attached Exhibits. incorporated herein by reference, constitutes the entire
agreement and understanding of the Parties and supersedes all prior agreements
and understandings and shall be construed as a waiver of all prior
understandings,

Digitiliti Confidential - Separation Agreement

--------------------------------------------------------------------------------




claims and agreements relating to the subject matter of this Agreement.


12.    Liquidation of Claim Accounts. Company's maximum liability under this
Agreement shall be the total amount payable to Employee under Section 5 and
Employee releases, discharges and waives any and all claims, known and unknown,
against the Released Parties. whether legal. equitable, or otherwise that
Employee may now have or may have in the future.


13.    Severability. If, for any reason, a court of    competent jurisdiction
finds any provision of this Agreement, or any portion thereof, to be
unenforceable that provision will be severed or adjusted as held by the court
and otherwise enforced to the maximum extent permissible so as to effect the
intent of the Parties, and the remainder of this Agreement will continue in full
force and effect.


14.    Rescission.
(i) To the extent that Employee waives and releases all claims Employee may have
against the Released Parties under Minnesota Human Rights Act, Minn. Stat
§363.01 ~. or other local law, Employee may rescind this waiver and release of
such claims within fifteen (15) calendar days of signing this Agreement.
Employee further acknowledges and agrees that Employee has been informed of the
right to rescind this Agreemem to reinstate potential claims under the Age
Discrimination in Employment Act, 29 U.S.C. §621, et. seq. within seven (7)
calendar days of signing this Agreement


(ii) To be effective, Employee's rescission must be in writing and delivered to
Digitiliti, Inc., 266 East Seventh Street, st. Paul, MN 55101, either by hand or
by mail within the respective 15-day or 7-day period. If sent by mail, the
rescission must be: a)
postmarked within the respective 15-day or 7 -day period; b) properly addressed
to Company Human Resources department; and c) sent by certified mail, return
receipt requested.


15.    Cancellation By Company. If Employee exercises Employee's right of
rescission under Section 13 of this Agreement, the Company will have the right,
exercisable by written notice delivered to Employee, to terminate this Agreement
in its entirety, in which event Company will have no obligation whatsoever to
Employee hereunder, except as otherwise provided in this Agreement, and all
obligations to Employee will be as provided under the original terms of the
Employment Agreement, which shall then be controlling and enforceable. If
Employee exercises Employee's right of rescission and the Company does not
exercise its right to terminate this Agreement hereunder, the remaining
proVisions of this Agreement shall remain valid and
continue in full force and effect.


16.    Performance By Parties. Nothing contained herein shall operate as a
waiver or an election of remedies by a Party should the other Party fail to
perform any duty or obligation imposed upon it hereunder. Notwithstanding
anything contained herein to the contrary, this Agreement and the duties and
obligations of the Parties hereunder shall continue in full force and effect
irrespective of any violation of any term or provision of this Agreement by the
Parties. In the event that a Party violates any
term or provision of this Agreement, then the violating Party shall pay any of
the non-viOlating Party's reasonable attorneys' fees related to such violation.


17.    Consideration Period. Employee has twentyone (21) calendar days from the
date of this Agreement to consider whether or not to sign it; the Agreement may
be Signed anytime during the 21 day period. If, within the 21-day period,
Employee fails to
sign this Agreement, this entire Agreement is null and void. If Employee
executes this Agreement prior to the expiration of the 21-day period, Employee
acknowledges that Company notified him of his right to consider Company's offer
of settlement for a period of 21 days and that he voluntarily waived his right
to do so.


18.    Governing Law and Venue. The Parties agree that this Agreement will be
exclusively governed, interpreted and construed in accordance with the laws of
the State of Minnesota and applicable federal law. The location for the
resolution of a/l disputes
shall be exclusively in Hennepin County, Minnesota and Parties waive any right
to contest this venue location or the claim that this venue location is an
inconvenient forum for the resolution of disputes.


UNDERSTOOD AND AGREED:


EHSSAN TAGHIZADEH •
 
Signature
 
 
Date




Digitiliti Confidential - Separation Agreement

--------------------------------------------------------------------------------




DIGITILITI, INC.
 
Bill McDonald, CFO
 
 
Date



EXHIBIT A - EM.J'LOYMENT AGREEMENT
















EXHIBIT B - TOTAL PAYMENTS AND PAYMENT TERMS


Based on the original annual compensation rate of $185,000
 
CASH PAYMENTS
 
Cash Severance, 50% of base salary
$
92,500.00


First HaIf 2011 Bonus as of June 30
$
10,000.00


Fourth Quarter 2010 Bonus
$
20,000.00


Vacation
$
7,115.38


Expenses
$
13,000.00


Sub-Total
$
130,815.38


 
 
 
 





GOOD FAITH DISCOUNr $13.115.38
TOTAL CASH PAYMENTOUE $111,500.00
PAYMENT TERMS - CASH PAYMENT
cash due at Closing of First Tranche $70,500.00
Cash due at Closing of Second Tranche $47,000.00*"
NON-CASH PAYMENTS
Common Stock 597.129 shares"·
five-wa! Stock Warrnnts 200 000 shares at $.06lshare .... ••
TOTAl STOCK 797.129 shares
The Good Faith Discount is a reduction in cash that was offered by Employee to
benefit the Company.
.... Empfoyee has the right to either (t) use this amount 10 purchase Notes and
Warrants sold under the
Purchase Agreement on the same terms as under the Purchase Agreement or (2)
receive this amount
in cash. However, if this amount is used 10 purchase Notes and Warrants, the
amount shall not be
counted towards reaching either the Minimum or Maximum amounts under the Second
Tranche.
.... During the period of February 1 to June 30, 20t 1, Employee suspended cash
payment of his net base
salary to benefit Ute cash position of Company. The receipt of stock for salary
due and owing was
agreed upon by both parties and represents a net cash equivalent equal to
Employee's monthly salary
less applicable taxes that have already been paid in full by the Company.
_ ... This special grant of stock warrants was agreed to by both parties and
SeJVeS as consideration in 6eu
of cash for the surrendering of rights as set out under this Separation
Agreement..
M9SI61v5





Digitiliti Confidential - Separation Agreement